Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 8, and 17 recite a method of repairing a pipe with a main liner and a lateral liner along a predetermine distance in the pipeline to install the liner in the area in need of repair using curable resin materials. Claims 22 and 27 recite the same method as discussed above further using a robot and a camera to accomplish the same end goal. None of the prior arts teach a method of installing a main liner and a lateral liner between two manhole covers with a curable resin as disclosed in the claims. Therefore, the claims are not anticipated. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, independent claims 1, 8, 17, 22, and 27 are allowed over the prior arts. Accordingly, dependent claims 2-7, 9-16, 18-21, 23-26, and 28-32 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Friday (8 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754